Citation Nr: 1535701	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  08-06 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for residuals a traumatic brain injury (TBI), to include a cognitive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1972 to August 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the Fargo, North Dakota Department of Veterans Affairs Regional Office (RO).  This issue was previously before the Board in March 2013 when it was remanded for additional development. 

The issue of entitlement to a rating in excess of 10 percent for a right knee disability, due to a total right knee arthroplasty, to include entitlement to temporary total disability, has been raised by a July 2015 statement from the Veteran, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDING OF FACT

The Veteran did not incur a TBI during or as a result of service, and his currently diagnosed cognitive deficits are currently contemplated under the assigned 70 percent rating for a service-connected psychiatric disability.  


CONCLUSION OF LAW

The criteria for service connection for residuals of a TBI, to include a cognitive disorder, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  As part of the notice, VA must specifically inform the claimant and the claimant's representative, if any, of which part, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Notice to a claimant should be provided at the time or immediately after, VA receives a complete or substantially complete application for benefits.  38 U.S.C.A. § 5103(a) (West 2014); Pelegrini v. Principi, 18 Vet. App. 112, (2004).  The timing requirement applies equally to the effective date element of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board finds that the Veteran has been provided adequate notice in response to the claim.  The record shows that the Veteran was mailed letter a in July 2006 and  advising what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  Additionally the July 2006 letter provided appropriate notice with respect to the disability rating and effective date elements of the claim. 

The Board also finds the Veteran has been provided adequate assistance in response to the claim.  The Veteran's service medical records are of record.  Post-service VA treatment records have been obtained.  The Veteran has been provided appropriate VA examinations.  Neither the Veteran nor representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any outstanding evidence. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

Where a Veteran served for at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of that service, that disability shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, to include organic diseases of the nervous system, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran has reported that he suffered a closed wound head injury during active service, after being hit in the face with a racquetball racket, and that the in-service head injury has resulted in his current cognitive disorder.  

A review of the service medical records, including the Veteran's dental records, is silent for any complaints or treatment related to any in-service head injury.  An October 1975 annual examination revealed that the Veteran's "head, face, neck, and scalp" were clinically normal and the associated report of medical history shows that the Veteran denied any history of head injury.  The Veteran's separation examination is not of record.  

Post-service VA outpatient treatment records show that the Veteran was seen for a neuropsychological consultation in September 2001.  At that time, the Veteran reported a history of head injury from childhood and motor vehicle accidents, but did not report that he sustained a head injury during active service.  The first post-service medical evidence documenting the Veteran's reports of an in-service head injury is dated October 2006, when the Veteran reported to his mental health case manager that he was knocked unconscious after being hit in the face with a racket during a racquetball game while on active service.  He reported that he had been treated at a local emergency room for the injury.  The Veteran submitted a release of information to his mental health care provider to obtain records of that treatment, but no such records were ever obtained. 

At a December 2006 neuropsychological consultation, the Veteran again reported the history of an in-service head injury, reporting that he was "possibly knocked out."  After appropriate testing, it was determined that the Veteran had cognitive deficits related to problems with attention.  The treatment record notes the provider's opinion that the Veteran may have been exaggerating some of his symptoms, either consciously or unconsciously, as the extent of his cognitive deficits was not consistent with his history of minor concussions.

At a May 2008 neuropsychological consultation, the Veteran reported that he remembered the actual "contact" of the in-service head injury and that things were slightly "hazy" afterward, but he did not report that he lost consciousness.  Neuropsychological testing revealed significant impairments in cognitive function and the provider noted that those impairments were due to a combination of factors, including a diagnosed psychiatric disability.  With regard to the reported in-service head injury, the provider noted that such an injury likely resulted in some personality changes and left the Veteran with less cognitive reserve, but did not result in the gross evidence of cognitive dysfunction documented during the consultation.  

At a September 2011 VA examination and in a June 2012 addendum, the Veteran's reported in-service head injury was noted, as was a diagnosis of cognitive disorder.  The examiner noted that the Veteran showed a pattern of cognitive declines that was consistent with a closed head injury, but did not provide a specific etiological opinion with regard to the Veteran's reported in-service head injury. 

At a May 2013 VA examination, the Veteran reported the in-service head injury and that he did not lose consciousness.  The Veteran reported that he was not seen by neurology at the time of the reported in-service head injury, but did have dental work as a result of the injury.  After examination and interview with the Veteran, the examiner opined that the Veteran did not meet the criteria for a TBI, noting that there was no loss of consciousness at the time of the injury and there was no record of symptoms of a TBI, or treatment for such, within one year of the reported injury.  The examiner explained that the Veteran and his spouse reported at the time of the examination that the Veteran had an onset of significant mood changes in 1999, and thus there was not a temporal association between the reported in-service injury and the onset physical or cognitive symptoms.  

The Board notes that the Veteran is generally competent to report that he sustained an in-service head injury.  However, once evidence is determined to be competent, the Board must determine whether that evidence is also credible.  Competency is a legal concept determining whether testimony may be heard and considered and credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465 (1994).

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 133 (Fed. Cir. 2006).  The Board may not ignore a Veteran's testimony simply because he is an interested party and stands to gain monetary benefits.  However, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24 (1991).

Based on review of the evidence, the Board finds the Veteran's statements regarding the severity of the reported in-service head injury to be not credible.  While the Board concedes that the Veteran may have been hit in the face with a racket during a racquetball game, his service medical records do not show any evidence of treatment for such an injury and there are no private medical records to verify the Veteran's inconsistent reports that he was treated at a private emergency room.  Further, the Veteran has been inconsistent in his statements regarding the injury regarding the severity, whether he lost consciousness, and the results and symptoms of the claimed injury.  The Board finds it significant that the Veteran did not report the injury until October 2006, following his claim of entitlement to service connection for a psychiatric disability secondary to that injury, particularly when such information would have been pertinent to the September 2001 neuropsychological consultation, where he did not report any inservice head injury.  Additionally, the Veteran initially reported that he lost consciousness as a result of the injury.  However, at both VA examinations of record and in later VA outpatient treatment records, the Veteran did not make such a report.  

The Board notes that while the September 2011 VA examiner opined the Veteran had a cognitive disorder that was consistent with a head injury, the May 2013 VA examiner opined that the in-service head injury, as described by the Veteran, did not meet the criteria for a TBI.  Further, the Board notes that in a May 2013 rating decision, the Veteran was granted service connection for a psychiatric disorder with a 70 percent rating, effective March 13, 2006, for symptoms that include difficulty in understanding complex commands, impaired abstract thinking, and impairment of short and long term memory.  The Board finds that granting the Veteran entitlement to service connection for residuals for a TBI, to include a cognitive disorder, would constitute pyramiding to the extent that the disability in question was a mental disorder.  38 C.F.R. § 4.14 (2015).

The evidence does not show any independent diagnosed TBI disability that is distinct from the mental disorder for which service connection has already been established.  In fact, examination attributed the claimed TBI residuals to the service-connected mental disorder.

In sum, while the Veteran is competent to report that he was hit in the face with a racket during a racquetball game on active service, the Board finds his statements regarding the severity of the injury not credible as they are inconsistent with themselves and with the other evidence of record, including his own lay statements.  The May 2013 VA examiner has competently opined that the reported in-service head injury does not meet the criteria for a TBI.  The symptoms of the Veteran's cognitive disorder have been contemplated in the 70 percent rating for the service-connected psychiatric disability.  Finally, the Veteran was not diagnosed with an organic disease of the nervous system within one year of separation from active service.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim and entitlement to service connection for residuals of a TBI, to include a cognitive disorder, is not warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for residuals of a TBI, to include a cognitive disorder, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


